


110 HR 6757 IH: Surface Transportation Safety Act of

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6757
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Mr. Rahall (for
			 himself, Mr. Shuster, and
			 Ms. Corrine Brown of Florida)
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To direct the Secretary of Transportation to carry out
		  programs and activities to improve highway safety.
	
	
		1.Short titleThis Act may be cited as the
			 Surface Transportation Safety Act of
			 2008.
		2.Worker injury
			 prevention and free flow of vehicular trafficThe Secretary of Transportation shall modify
			 regulations issued pursuant to section 1402 of the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users (23 U.S.C. 401 note;
			 119 Stat. 1227) to allow fire services personnel that are subject to the
			 regulations to wear apparel meeting the high visibility requirements set forth
			 in NFPA 1971–2007 (Standard on Protective Ensembles for Structural Fire
			 Fighting and Proximity Fire Fighting) in lieu of apparel meeting the
			 requirements set forth in ANSI/ISEA 107–2004.
		3.Positive
			 protective devicesNot later
			 than 60 days after the date of enactment of this Act, the Secretary of
			 Transportation shall modify section 630.1108(a) of title 23, Code of Federal
			 Regulations, to ensure that—
			(1)at a minimum,
			 positive protective measures are used to separate workers on highway
			 construction projects from motorized traffic in all work zones conducted under
			 traffic in areas that offer workers no means of escape (e.g., tunnels, bridges,
			 etc.), unless an engineering analysis determines otherwise;
			(2)temporary
			 longitudinal traffic barriers are used to protect workers on highway
			 construction projects in stationary work zones lasting 2 weeks or more when the
			 project design speed is 45 miles per hour or greater and the nature of the work
			 requires workers to be within one lane-width from the edge of a live travel
			 lane, unless an engineering analysis determines otherwise; and
			(3)when positive
			 protective devices are necessary for highway construction projects, these
			 devices are paid for on a unit pay basis, unless doing so would create a
			 conflict with innovative contracting approaches, such as design-build or some
			 performance-based contracts where the contractor is paid to assume a certain
			 risk allocation and payment is generally made on a lump sum basis.
			4.Use of patented
			 or proprietary items To further State strategic highway safety
			 plansSection 112 of title 23,
			 United States Code, is amended by adding at the end the following:
			
				(h)Use of patented
				or proprietary items To further State strategic highway safety
				plansThe Secretary shall
				approve the use of Federal funds made available to carry out this chapter in
				the payment of patented or proprietary items if the State transportation
				department certifies, based on the documented analysis and professional
				judgment of qualified State transportation officials, that—
					(1)the patented or
				proprietary item will contribute to the accomplishment of one or more goals set
				forth in the State’s strategic highway safety plan;
					(2)no equally suitable
				alternative item exists;
					(3)any specified
				patented or proprietary item will be clearly identified as a patented or
				proprietary item in bid documents; and
					(4)any patented or proprietary item specified
				pursuant to this certification will be available in sufficient quantity to
				complete any project identified in bid
				documents.
					.
		5.Minimum level of
			 retroreflectivity for pavement markingsNot later than October 1, 2010, the
			 Secretary of Transportation shall revise the Manual on Uniform Traffic Control
			 Devices to include a standard for a minimum level of retroreflectivity that
			 must be maintained for pavement markings, which shall apply to all roads open
			 to public travel.
		6.Highway safety
			 improvement program
			(a)Highway signs
			 and pavement markingsSection
			 148(a)(3)(A)(xi) of title 23, United States Code, is amended to read as
			 follows:
				
					(xi)Installation, replacement, and upgrade of
				highway signs and pavement markings, including any upgrade of materials and the
				implementation of any assessment or management method designed to meet a
				State-established performance standard, Federal regulation, or requirement
				contained in the Manual on Uniform Traffic Control Devices relating to minimum
				levels of
				retroreflectivity.
					.
			(b)Minimum
			 levels of retroreflectivitySection 148 of such title is amended by
			 adding at the end the following:
				
					(i)Minimum levels of
				retroreflectivityNot later
				than September 30, 2010, the Secretary shall establish a program to require
				each State—
						(1)to conduct an
				assessment for each fiscal year of the financial obligations, if any, of each
				unit of local government in the State attributable to a national standard for
				maintaining minimum levels of retroreflectivity in traffic signs and pavement
				markings; and
						(2)to provide to each
				unit of local government in the State, out of amounts made available to carry
				out this chapter, funds in an amount not less than 90 percent of the financial
				obligations, if any, of the unit of local government identified under paragraph
				(1).
						.
			7.Roadway safety
			 improvement program for older drivers and pedestrians
			(a)In
			 generalThe Secretary of
			 Transportation shall carry out a program to improve traffic signs and pavement
			 markings in all States (as such term is defined in section 101 of title 23,
			 United States Code) in a manner consistent with the recommendations included in
			 the publication of the Federal Highway Administration entitled “Guidelines and
			 Recommendations to Accommodate Older Drivers and Pedestrians 9FHWA–RD–01–103)”
			 and dated October 2001.
			(b)Apportionment of
			 fundsOn October 1 of each
			 fiscal year, the Secretary shall apportion sums authorized to be appropriated
			 to carry out this section for such fiscal year among the several States using
			 the formula set forth in section 104(b)(5) of title 23, United States
			 Code.
			(c)Federal
			 shareThe Federal share of the cost of a project carried out
			 under this section shall be determined in accordance with section 120 of title
			 23, United States Code.
			(d)Authorization
			 of appropriationsThere is authorized to be appropriated out of
			 the Highway Trust Fund (other than the Mass Transit Account) $90,000,000 to
			 carry out this section for each of fiscal years 2010 through 2014.
			(e)Applicability of
			 title 23Funds made available
			 to carry out this section shall be available for obligation in the same manner
			 as if such funds were apportioned under chapter 1 of title 23, United States
			 Code.
			8.Railway-highway
			 grade crossings
			(a)Transparency of
			 state survey and schedule of railway-highway grade crossingsSection 130(d) of title 23, United States
			 Code, is amended by adding at the end the following: Each State shall
			 make surveys and schedules compiled under this subsection available to the
			 public through the Internet Web site of the State..
			(b)Authorization of
			 appropriationsThere is
			 authorized to be appropriated out of the Highway Trust Fund (other than the
			 Mass Transit Account) to carry out section 130 of title 23, United States Code,
			 $220,000,000 for each of fiscal years 2010 through 2014.
			(c)Conforming
			 amendmentsSection 130 of title 23, United States Code, is
			 amended—
				(1)in subsection
			 (e)(1) by striking the first sentence; and
				(2)in subsections
			 (f)(1) and (f)(3) by striking set aside and inserting
			 made available.
				9.Review of safety
			 of highway-rail grade crossings
			(a)In
			 generalThe Secretary of Transportation shall conduct a
			 comprehensive review of the safety of all highway-rail grade crossings in the
			 United States.
			(b)MethodIn
			 reviewing the safety of a highway-rail grade crossing under subsection (a), the
			 Secretary shall—
				(1)assess, at a
			 minimum, safety conditions, average daily traffic, proximity to schools, past
			 accidents, fatalities, and possible safety improvements; and
				(2)determine the best
			 method for making the crossing safer, including closings, grade separations,
			 installation of protective devices, or other methods.
				(c)Priority
			 listBased on the information collected in conducting the
			 comprehensive review under subsection (a), the Secretary shall compile,
			 maintain, and submit to Congress a list of the 10 highway-rail grade crossings
			 in each State that have the greatest need for safety improvements.
			(d)Inclusion
			 in highway-rail grade crossing databaseThe Secretary shall
			 include the information collected in conducting the comprehensive review under
			 subsection (a), and the priority list submitted under subsection (c), in the
			 national database on the safety of highway-rail grade crossings required under
			 section 20156(a) of title 49, United States Code, as added by section 10 of
			 this Act.
			(e)UpdateThe
			 Secretary shall update the comprehensive review under subsection (a) at least
			 once every 4 years.
			(f)Availability of
			 informationThe Secretary shall make priority lists and databases
			 compiled under this section available to the public through the Internet Web
			 site of the Department of Transportation.
			(g)Limitation on
			 use of data in judicial proceedingsNotwithstanding any other
			 provision of law, any report, review, survey, schedule, list, or data compiled
			 or collected for the purpose of identifying, evaluating, or planning the safety
			 enhancement of a potential accident site or railway-highway crossing pursuant
			 to this section shall not be subject to discovery or admitted into evidence in
			 a Federal or State court proceeding or considered for other purposes in any
			 action for damages arising from any occurrence at a location mentioned or
			 addressed in such report, review, survey, schedule, list, or data.
			10.Highway-rail
			 grade crossing safety
			(a)Highway-rail
			 grade crossing safetySubchapter II of chapter 201 of title 49,
			 United States Code, is amended by adding at the end the following:
				
					20156.Highway-rail
				grade crossing safety information
						(a)Establishment
				of databaseThe Secretary of
				Transportation shall establish and maintain a national database of information
				on the safety of highway-rail grade crossings in the United States.
						(b)Accident
				and incident reports To be included in databaseThe Secretary
				shall include in the database under subsection (a) information from incident
				reports filed with the Federal Railroad Administration regarding accidents and
				other safety-related incidents that have occurred at highway-rail grade
				crossings.
						.
			(b)Clerical
			 amendmentThe analysis for subchapter II of such chapter is
			 amended by adding at the end the following:
				
					
						20156. Highway-rail grade crossing safety
				information.
					
					.
			
